418 F.2d 920
70-1 USTC  P 9139
Madeleine C. HACKMAN, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Madeleine C. HACKMAN et al., Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 19368, 19369.
United States Court of Appeals Sixth Circuit.
Dec. 18, 1969.

Madeleine C. Hackman, in pro per.
Michael H. Singer, Dept. of Justice, Washington, D.C., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Bennett N. Hollander, Daniel B. Rosenbaum, Attys., Dept. of Justice, Washington, D.C., on brief, for appellee.
Before WEICK, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
Upon consideration of the briefs, oral argument and record, the Court is of the opinion that the petitioners did not sustain the burden of proof upon them to establish their claim that the determinations of deficiencies against them by the Respondent Commissioner of Internal Revenue, were erroneous.


2
It is therefore ordered that the decisions of the Tax Court of the United States be and they are hereby affirmed.